DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 5/23/2022.  Claims 1, 3-11, and 13-23 are now pending in the present application.  Claims 2 and 12 have been canceled by the Applicant.
Allowable Subject Matter
Claims 1, 3-11, and 13-23 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 11, 21, and 22, the best prior art found during the prosecution of the present application, “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; System Architecture for the 5G System (5GS); Stage 2 (Release 16)”, 3GPP TS 23.501 V16.2.0 (2019-09) and Thiebaut et al. (U.S. Patent Application Publication No. 2018/0332457 A1), fails to disclose, teach, or suggest the limitations of determining whether: a universal subscriber identity module (USIM) of the UE comprises an international mobile subscriber identity (IMSI) that matches a subscription permanent identifier (SUPI) of a non-public network (NPN); or the IMSI comprises a public land and mobile network identifier (PLMN ID) that matches a PLMN ID of an identifier of the NPN stored at the UE in combination with and in the context of all of the other limitations in claims 1, 11, 21, and 22.
Claims 3-10, 13-20, and 23 are also allowed by virtue of their dependency on claims 1 and 11.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642